DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 09/08/2021.  Claims 1-3 and 5-18 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (U.S. 2004/0114557 A1) in view of Ishii et al. (U.S. 2005/0251411 A1), in view of Hermann et al. (U.S. 2011/0137447 A1).

Claim 1, Bryan teaches:
A control box for monitoring industrial machinery (Bryan, Fig. 6: 60, Paragraphs [0016-0017], A control station 60 is a control box.  The system may be implemented on an assembly line, for example (see Bryan, Paragraphs [0245-0249]).), the control box comprising:
a first station (Bryan, Fig. 8: 60) supporting:
a processor (Bryan, Fig. 8: 65, It is noted that the control station 60 is analogous with the Talker 110, which includes controller 115 (see Bryan, Paragraph [0075]).);
a memory in communication with the processor (Bryan, Fig. 8: 161, Paragraph [0093]); and
one or more communication interfaces in communication with the processor (Bryan, Fig. 8: 122, 151);
the processor configured to:
receive, via at least one of the communication interfaces, status data from one or more machines (Bryan, Paragraph [0084], The control station 60 gathers information from the various machines connected with the network.  Information includes sensor information stored in data storage area 160 of a Talker 110 (see Bryan, Paragraph [0077]) that is associated with a machine (see Bryan, Fig. 2).);
store information germane to the operation of the control station in a memory (Bryan, Paragraph [0093], The mobile audit and control station 85 and the remote audit and control 80 also store information from the machines (see Bryan, Paragraphs [0100-0101]).);
generate notification data based on the status data (Bryan, Paragraph [0092], Audio signals or LEDs are located on the control station 60.), relating a given operational parameter indicated by the status data received from the one or more machines to one or more of audio notification data defining an audio notification corresponding to the given operational parameter (Bryan, Paragraph [0092], The audio signals corresponding to feedback regarding the various machines define an operational parameter, i.e. the information regarding the machines, to the audio notification.) and visual notification data defining a visual notification corresponding to the given operational parameter (Bryan, Paragraph [0092], The LEDs and graphical user interface corresponding to feedback regarding the various machines define an operational parameter, i.e. the information regarding the machines, to the visual notification.), wherein the given operational parameter indicates one or more of: a machine, a type of machine, time of day, shift, production levels, and manufacturing tolerance requirements (Bryan, Paragraph [0092], The notification indicates at least one of a plurality of machines controllable by the system (see Fig. 7: 20-40, for example).);
transmit, via at least one of the communication interfaces, the one or more of the audio notification data and the visual notification data to one or more status beacons (Bryan, Paragraph [0087], The user access station 90 is in communication with control station 60, i.e. the control box, and is thus distinct from the control box.  The user access station 90 provides the user with options for actions as they pertain to the various machines on the network.  The Bryan reference also teaches a combined access station and control station 180, but also discloses that in the combined station the user access station 90 remains distinct from control station 60 via an interface 121 (see Bryan, Fig. 7, Paragraph [0089]).  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user access station 90 to have a user interface similar to the user access 141 (see Bryan, Paragraph [0092]).  The motivation would be to give the user a human-perceptible interface for controlling and monitoring the machines on the network.), each status beacon comprising a second enclosure separate from the first enclosure and secured to a support (Bryan, Paragraph [0088], The user access station 90 may be located in a housing that stands on a pedestal.  The housing represents a second enclosure and a pedestal represents a support.  The portion of the user access station 90 for providing feedback to the user is interpreted as one or more status beacons.), 
the second enclosure supporting:
(i) a light source, the light source configured to emit human visible light by the visual notification data (Bryan, Paragraph [0092], The light source is and LED or a graphical user interface of a display.); (ii) an audio emitter configured to produce the audio notification defined by the audio notification data (Bryan, Paragraph [0092]); and (iii) a base configured to allow the status beacon to be attached to a substrate (Bryan, Paragraph [0230], The components of the system utilize hardware using, for example, integrated circuits.  Thus, it would have been obvious to one of ordinary skill in the art for the hardware to include a base and a substrate in order to be implemented on the integrated circuits.); 
transmit, via at least one of the communication interfaces, information to one or more computing devices (Bryan, Paragraph [0097], The control station 60 provides information to the user access station 90 via a user interface.  The control station 60 communicates with user access station 90 via interface 121 (see Bryan, Fig. 9 and Paragraph [0089]).  The components of the user access station that provide computing power, e.g. user authentication or providing a user interface for users to interact with the network 10, is interpreted as one or more computing devices.);
receive, via at least one of the communication interfaces, feedback data from the one or more computing devices (Bryan, Paragraph [0097], The user access station 90 may generate communications destined for network 10, which is functionally equivalent to feedback.); and
transmit, via at least one of the communication interfaces, the feedback data to the corresponding one or more machines (Bryan, Paragraph [0097], The network 10 communicates with one or more machines (see Bryan, Fig. 6 for example).).
Bryan does not explicitly teach:
A first enclosure;
the single embodiment storing the status data in a memory;
the memory configured to store one or more correspondence rules; 
generate notification data based on the status data and the correspondence rules, the correspondence rules relating a given operational parameter indicated by the status data received from the one or more machines, an audio notification pattern and a visual notification pattern, wherein the given operational parameter comprises an error code, and wherein the correspondence rules are dynamic by one or more of: time of day, shift, production levels, and manufacturing tolerance requirements;
the light source configured to emit a plurality of colors of human visible light according to the visual notification pattern defined by the visual notification data; and
an audio emitter to produce the audio notification pattern;
the one or more computing devices comprising a third enclosure, separate from the first and second enclosures.
However, it would have been obvious to one of ordinary skill in the art for the embodiments shown in Figs. 6-11 to include the Talkers as disclosed in Figs. 12-13, such that each machine includes a Talker that is capable of storing device status as well as the status of other machines within its network (see Bryan, Paragraph [0114]).
As per the limitation of a correspondence rule, the Bryan reference teaches the data storage area 161 as housing information germane to the operation of the control station 60 (see Bryan, Paragraph [0093]).  The control station 60 provides a user access module 141 for giving a user feedback and also allowing the user to interact with the control station 60 (and thus various machines).  Thus, it would have been obvious to one of ordinary skill in the art for the feedback and the graphical user interface to be programmed to correlate with each other, otherwise the graphical user interface would be rendered inoperable for its intended function.  For example, if a user wishes to interact with a first machine, but the control station incorrectly correlates the user input to a second machine, the system would be inoperable for its intended purpose.  Thus, the correlation between what is presented in the wherein the correspondence rules are dynamic by one or more of: time of day, shift, production levels, and manufacturing tolerance requirements, Bryan teaches that the system polls the network for all available machines to respond in order to gather the profiles for each machine on the network (see Bryan, Paragraphs [0161-0163]).  It would have been obvious to one of ordinary skill in the art for the profiles of each machine to be utilized in order to provide the user interface for interacting with each available machine (see Bryan, Paragraph [0092]).  Dependent on when the community profile of Fig. 20 is built, i.e. a time of day or shift, various machines may or may not respond and new machines may be added, thus changing machines that are available to the user interface, i.e. the correspondence rules are dynamic.
As per the limitation of a first enclosure and a third enclosure, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control station and components of the user access station in Bryan to have a housing/enclosure.  The motivation would be to protect the components of the control station while allowing for access to the control station, as is well-known in the art.
As per the limitation of the one or more computing devices comprising a third enclosure, separate from the first and second enclosures, it would have been obvious to one of ordinary skill in the art to separate the components of the user access station in Bryan between the components for providing feedback data and the components for processing data, as a matter of engineering choice.  Separating the components does not modify the function of the user access station and therefore does not modify the principal operation of the system, as a whole.  Therefore, such a modification would 
Ishii teaches:
An audio notification pattern (Ishii, Paragraph [0284]) and a visual notification pattern (Ishii, Paragraph [0285]);
the light source configured to emit a plurality of colors of human visible light (Ishii, Paragraph [0285]) according to the visual notification pattern defined by the visual notification data (Ishii, Paragraphs [0281-0282], The importance of the notification is notification data which dictates how the notification is presented to the client (see also, Ishii, Paragraph [0224]).); and
an audio emitter (Ishii, Paragraph [0150], The system can play a sound with the display of an image.) to produce the audio notification pattern (Ishii, Paragraph [0284]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Bryan by integrating the teaching of notifications based on importance level as taught by Ishii.
The motivation would be to incorporate a method for identifying pertinent information to corresponding users in order to ensure that the correct users receives said information (see Ishii, Paragraphs [0016] and [0019]).
Bryan in view of Ishii does not specifically teach:
Wherein the given operational parameter comprises an error code.
Hermann teaches:
Wherein the given operational parameter comprises an error code (Hermann, Paragraph [0095], An error message is functionally equivalent to an error code by identifying the type of error that has occurred.).

The motivation would be to enable rapid recognition and classification of errors in machines to prevent inoperability of a group of machines (see Hermann, Paragraph [0010]).

Claim 2, Bryan in view of Ishii, in view of Hermann further teaches:
The processor is further configured to:
receive, via at least one of the communication interfaces, a selection of one or more status data report type from the one or more computing devices (Hermann, Paragraph [0026], The user can select a particular status parameter of a particular machine.);
process the status data stored in the memory to produce a status data report according to the selection of the status data report type (Hermann, Paragraphs [0026-0027], The corresponding status parameter will be displayed.  An example of processing includes deciding what status data may be available to a particular user (see Hermann, Paragraphs [0042]) or causes for certain errors on machines (see Hermann, Paragraph [0048]).); and
transmit, via at least one of the communication interfaces, the status data report to the one or more computing devices (Hermann, Paragraph [0026], The user can select a particular status parameter of a particular machine.).

Claim 3, Bryan in view of Ishii in view of Hermann further teaches:
The status data report type comprises a record of one or more operational parameters of the one or more machines logged as a function of time over a given period of time (Hermann, Paragraph ).

Claim 5, Bryan in view of Ishii in view of Hermann further teaches:
At least one of the communication interfaces comprises a wireless communication interface (Bryan, Paragraph [0073], The interfaces are either wired or wireless communication interfaces.).

Claim 8, Bryan in view of Ishii in view of Hermann further teaches:
At least one of the communication interfaces comprises five or more input channels configured to receive the status data from at least one of the one or more machines (Bryan, Fig. 10, Paragraph [0083], Information about each machine may be stored at each machine, and the information may be communicated to control station 60 via a number of different components (see also Figs. 12 and 13).  Because the number of machines may be more or less than the ones shown in Fig. 10, it would have been obvious to one of ordinary skill in the art for at least 5 different channels to exist for the control station 60 to receive the data regarding at least one of the machines.).

Claim 9, Bryan in view of Ishii in view of Hermann further teaches:
The status data comprises malfunction data of a given malfunction of the one or more machines (Hermann, Paragraph [0095]), wherein the correspondence rules relate the audio notification data or the visual notification data (Hermann, Paragraphs [0025-0026], The errors are displayed.) to one or more corresponding predetermined job functions responsible for repairing the given malfunction (Hermann, Paragraph [0013], Error warnings indicate to a user which machine is malfunctioning and allows the user to decide what to do next.).


At least some types of status data, the processor is configured to generate both the audio notification data and the visual notification data based on the status data.
However, it would have been obvious to one of ordinary skill in the art to try and utilize all or a combination of the feedback, i.e. the graphical user interface, audio signals, and LEDs (see Bryan, Paragraph [0092]), in order to attract the user’s attention.  The motivation would be to attract the user’s attention in case one or another of the feedback is not noticed by the user. 

Claim 11, Bryan teaches:
A system for monitoring industrial machinery (Bryan, Paragraphs [0016-0017], The system may be implemented on an assembly line, for example (see Bryan, Paragraphs [0245-0249]).), the system comprising:
a status beacon (Bryan, Paragraph [0087], The user access station 90 is in communication with control station 60, i.e. the control box, and is thus distinct from the control box.  The user access station 90 provides the user with options for actions as they pertain to the various machines on the network.  The Bryan reference also teaches a combined access station and control station 180, but also discloses that in the combined station the user access station 90 remains distinct from control station 60 via an interface 121 (see Bryan, Fig. 7, Paragraph [0089]).  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the user access station 90 to have a user interface similar to the user access 141 (see Bryan, Paragraph [0092]).  The motivation would be to give the user a human-perceptible interface for controlling and monitoring the machines on the network.) comprising:
a support (Bryan, Paragraph [0088], The user access station 90 may be located in a housing that stands on a pedestal.  The housing represents a second enclosure and a pedestal represents a support.);
a first enclosure secured to the support (Bryan, Paragraph [0088], The user access station 90 may be located in a housing that stands on a pedestal.  The housing represents a second enclosure and a pedestal represents a support.), the first enclosure supporting:
a light source disposed on the support, the light source configured to emit human visible light (Bryan, Paragraph [0092], The light source is and LED or a graphical user interface of a display.); and
an audio emitter secured to the support (Bryan, Paragraph [0092]); and
a base configured to allow the status beacon to be attached to a substrate (Bryan, Paragraph [0230], The components of the system utilize hardware using, for example, integrated circuits.  Thus, it would have been obvious to one of ordinary skill in the art for the hardware to include a base and a substrate in order to be implemented on the integrated circuits.); 
a control box (Bryan, Fig. 6: 60, Paragraphs [0016-0017], A control station 60 is a control box.  The system may be implemented on an assembly line, for example (see Bryan, Paragraphs [0245-0249]).) the control box in communication with the status beacon (Bryan, Fig. 8), one or more machines (Bryan, Fig. 5, This is one example configuration where control station 60 communicates to machines 20, 30, and 40.), and one or more computing devices (Bryan, Paragraph [0097], The control station 60 provides information to the user access station 90 via a user interface.  The control station 60 communicates with user access station 90 via interface 121 (see Bryan, Fig. 9 and Paragraph [0089]).  The components of the user access station that provide computing power, e.g. user authentication or providing a user interface for users to interact with the network 10, is interpreted as one or more computing devices.), the control box configured to:
receive status data from one or more machines (Bryan, Paragraph [0084], The control station 60 gathers information from the various machines connected with the network.  Information includes sensor information stored in data storage area 160 of a Talker 110 (see Bryan, Paragraph [0077]) that is associated with a machine (see Bryan, Fig. 2).);
store information germane to the operation of the control station in a memory (Bryan, Paragraph [0093], The mobile audit and control station 85 and the remote audit and control 80 also store information from the machines (see Bryan, Paragraphs [0100-0101]).);
generate notification data (Bryan, Paragraph [0092]), relating a given operational parameter indicated by the status data received from the one or more machines to one or more of audio notification data defining an audio notification corresponding to the given operational parameter (Bryan, Paragraph [0092], The audio signals corresponding to feedback regarding the various machines define an operational parameter, i.e. the information regarding the machines, to the audio notification.) and visual notification data defining a visual notification corresponding to the given operational parameter (Bryan, Paragraph [0092], The LEDs and graphical user interface corresponding to feedback regarding the various machines define an operational parameter, i.e. the information regarding the machines, to the visual notification.) indicates one or more of: a machine, a type of machine, time of day, shift, production levels, and manufacturing tolerance requirements (Bryan, Paragraph [0092], The notification indicates at least one of a plurality of machines controllable by the system (see Fig. 7: 20-40, for example).);
transmit the one or more of the audio notification data and the visual notification data to the status beacon (Bryan, Paragraph [0092], The communication interface between the control station 60 and a user access 141 represents the transmitting of data to the user access 141 in order to activate the graphical user interface, the audio signals, or the LEDs.);
transmit the information to the one or more computing devices (Bryan, Paragraph [0097], The control station 60 provides information to the user access station 90 via a user interface.  The control station 60 is distinct from user access station 90.);
receive feedback data from the one or more computing devices (Bryan, Paragraph [0097], The user access station 90 may generate communications destined for network 10, which is functionally equivalent to feedback.  The control station 60 is distinct from user access station 90.); and 
transmit the feedback data to the corresponding one or more machines (Bryan, Paragraph [0097], The network 10 communicates with one or more machines (see Bryan, Fig. 6 for example).); and
the status beacon configured to:
receive the one or more of the audio notification data and the visual notification data, and in response, produce one or more of the corresponding audio notification and the corresponding visual notification respectively (Bryan, Paragraph [0092], It would have been obvious to one of ordinary skill in the art for the respective audio and/or visual output(s) to be presented to the user in response to respective audio and/or visual signals.).	
Bryan does not explicitly teach:
A second enclosure separate from the first enclosure; 
the one or more computing devices comprising a third enclosure separate from the first and second enclosures;
the light source configured to emit a plurality of colors of human visible light;
the single embodiment storing the status data in a memory;
store one or more correspondence rules;
generate one or more of audio notification data and visual notification data based on the status data and the correspondence rules, the correspondence rules relating a given operational parameter indicated by the status data received from the machines to respective notification data, wherein the given operational parameter comprises an error code, and wherein the correspondence rules are dynamic by one or more of: time of day, shift, production levels, and manufacturing tolerance requirements; and
an audio notification pattern and a visual notification pattern.
However, it would have been obvious to one of ordinary skill in the art for the embodiments shown in Figs. 6-11 to include the Talkers as disclosed in Figs. 12-13, such that each machine includes a Talker that is capable of storing device status as well as the status of other machines within its network (see Bryan, Paragraph [0114]).
As per the limitation of one or more correspondence rules, the Bryan reference teaches the data storage area 161 as housing information germane to the operation of the control station 60 (see Bryan, Paragraph [0093]).  The control station 60 provides a user access module 141 for giving a user feedback and also allowing the user to interact with the control station 60 (and thus various machines).  Thus, it would have been obvious to one of ordinary skill in the art for the feedback and the graphical user interface to be programmed to correlate with each other, otherwise the graphical user interface would be rendered inoperable for its intended function.  For example, if a user wishes to interact with a first machine, but the control station incorrectly correlates the user input to a second machine, the system would be inoperable for its intended purpose.  Thus, the correlation between what is presented in the graphical user interface and the particular machine that is controlled by the user input at the graphical user interface would be germane to the operation of the control station 60, and it would have been obvious to one of ordinary skill in the art to utilize the data storage area 161 to store said correlation.  Thus, as per the limitation of wherein the correspondence rules are dynamic by one or more of: time of day, shift, production levels, and manufacturing tolerance requirements, Bryan teaches that the system polls the network for all available machines to respond in order to gather the profiles for each machine on the network (see Bryan, Paragraphs [0161-0163]).  It would have been obvious to one of ordinary skill in the art for the profiles of each machine to be utilized in order to provide the user interface for interacting with each available machine (see Bryan, Paragraph [0092]).  Dependent on when the community profile of Fig. 20 is built, i.e. a time of day or shift, various machines 
As per the limitation of the one or more computing devices, it would have been obvious to one of ordinary skill in the art to separate the components of the user access station in Bryan between the components for providing feedback data and the components for processing data, as a matter of engineering choice.  Separating the components does not modify the function of the user access station and therefore does not modify the principal operation of the system, as a whole.  Therefore, such a modification would yield predictable results and would not render the invention inoperable for its intended purpose.  See MPEP 2144.04.
As per the limitation of a second enclosure separate from the first enclosure and a third enclosure separate from the first and second enclosures, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control station and components of the user access station in Bryan to have a housing/enclosure.  The motivation would be to protect the components of the control station while allowing for access to the control station, as is well-known in the art.
Ishii teaches:
An audio notification pattern (Ishii, Paragraph [0284]) and a visual notification pattern (Ishii, Paragraph [0285]);
the light source configured to emit a plurality of colors of human visible light (Ishii, Paragraph [0285]) according to the visual notification pattern defined by the visual notification data (Ishii, Paragraphs [0281-0282], The importance of the notification is notification data which dictates how the notification is presented to the client (see also, Ishii, Paragraph [0224]).); and
an audio emitter (Ishii, Paragraph [0150], The system can play a sound with the display of an image.) to produce the audio notification pattern (Ishii, Paragraph [0284]).

The motivation would be to incorporate a method for identifying pertinent information to corresponding users in order to ensure that the correct users receives said information (see Ishii, Paragraphs [0016] and [0019]).
Bryan in view of Ishii does not specifically teach:
Wherein the given operational parameter comprises an error code.
Hermann teaches:
Wherein the given operational parameter comprises an error code (Hermann, Paragraph [0095], An error message is functionally equivalent to an error code by identifying the type of error that has occurred.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system in Bryan in view of Ishii by integrating the teaching of machine error handling as taught by Hermann.
The motivation would be to enable rapid recognition and classification of errors in machines to prevent inoperability of a group of machines (see Hermann, Paragraph [0010]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (U.S. 2004/0114557 A1) in view of Ishii et al. (U.S. 2005/0251411 A1), in view of Hermann et al. (U.S. 2011/0137447 A1), in view of Iwasaki (U.S. 6,097,616).

Claim 6, Bryan in view of Ishii, in view of Hermann does not explicitly teach:
Control box is configured to receive the status data as 12V input and 24V input from the one or more machines.
Iwasaki teaches:
A machine with components operating at 12V and 24V inputs (Iwasaki, Col. 5, Lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the machines in Bryan in view of Ishii, in view of Hermann to operate devices at 12V and/or 24V, as taught by Iwasaki.
The motivation would be to utilize known voltage levels to allow for power-saving under certain situations without interrupting normal operations (see Iwasaki, Col. 5, Lines 27-35).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (U.S. 2004/0114557 A1) in view of Ishii et al. (U.S. 2005/0251411 A1), in view of Hermann et al. (U.S. 2011/0137447 A1), in view of Mehta et al. (U.S. 2007/0251835 A1).

Claim 7, Bryan in view of Ishii, in view of Hermann does not specifically teach:
An intensity control for adjusting the one or more of the audio notification data and the visual notification data to control an intensity of one or more of an audio notification and a visual notification produced by the status beacon based on the one or more of the audio notification data and the visual notification data respectively.
Mehta teaches:
An intensity control for adjusting the one or more of the audio notification data and the visual notification data to control an intensity of one or more of an audio notification and a visual notification produced by the status beacon based on the one or more of the audio notification data and the visual notification data respectively (Mehta, Paragraph [0073]).

The motivation would be to accommodate for user preferences and additionally enabling the system to differentiate alert or alarm statuses (see Mehta, Paragraph [0073]).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (U.S. 2004/0114557 A1) in view of Ishii et al. (U.S. 2005/0251411 A1), in view of Hermann et al. (U.S. 2011/0137447 A1), in view of Luk (U.S. 2004/0037079 A1).

Claim 12, Bryan in view of Ishii, in view of Hermann teaches:
The light source configured to emit a plurality of colors of human visible light according to the visual notification pattern predetermined pattern defined by the visual notification data (Ishii, Paragraphs [0281-0282], The importance of the notification is notification data which dictates how the notification is presented to the client (see also, Ishii, Paragraph [0224]).); 
the audio emitter configured to produce the audio notification pattern defined by the audio notification data (Ishii, Paragraph [0284]); and 
an antenna configured to wirelessly receive signals from the control box (Bryan, Paragraph [0083], The various communication links are wired or wireless.).
Bryan in view of Ishii, in view of Hermann does not specifically teach:
The status beacon comprises:
the support having a cylindrical portion having a first end and a second end opposite the first end;
the light source disposed on an outer surface of the cylindrical portion;
the audio emitter secured to the first end;
the base secured to the support proximate the second end; the base configured to allow attaching the status beacon to a substrate; and
an antenna secured to the support.
Luk teaches:
A support having a cylindrical portion having a first end and a second end opposite the first end (Luk, Fig. 1: 24, The cylindrical portion is the inside of the helical circuit board, based on the shape of the circuit board.);
a light source disposed on an outer surface of the cylindrical portion (Luk, Fig. 1, LEDs 36 are strung along a helical circuit board, which are disposed on an outer surface of the circuit board.), the light source configured to emit a plurality of colors of human visible light according to a predetermined pattern (Luk, Fig. 1, Paragraph [0068]);
a first end (Luk, Fig. 1: 32);
a base secured to the support proximate the second end (Luk, Fig. 1: 30, Element 30 represents the second end, thus the base is represented by element 158 in Fig. 13.); the base configured to allow attaching the light source to a substrate (Luk, Fig. 10, Paragraph [0067], The ends of the lights allow for connecting the lights to a controller and power supply.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the teaching of a flexible LED light as taught by Luk into the system of Bryan in view of Ishii, in view of Hermann.
The motivation would be to provide an energy efficient and bright indicator in the combination of Bryan in view of Luk (see Luk, Paragraph [0004]).
As per the limitations of an audio emitter secured to the first end and an antenna secured to the support, it would have been obvious to one of ordinary skill in the art for the audio signal generator 

Claim 13, Bryan in view of Ishii, in view of Hermann, in view of Luk further teaches:
The visual notification pattern comprises one or more of a color pattern, an intensity pattern, a spatial pattern, and a temporal pattern (Luk, Paragraph [0067]).

Claim 14, Bryan in view of Ishii, in view of Hermann, in view of Luk further teaches:
The light source is disposed along a spiral around the outer surface of the cylindrical portion (Luk, Fig. 1: 36, Paragraph [0050]). 

Claim 15, Bryan in view of Ishii, in view of Hermann, in view of Luk further teaches:
The light source comprises a LED light strip (Luk, Fig. 1, Paragraph [0049]). 

Claim 16, Bryan in view of Ishii, in view of Hermann, in view of Luk further teaches:
The status beacon further comprises a cylindrical pipe lens surrounding the light source, the pipe lens secured to the support (Luk, Fig. 2: 44, Paragraph [0051]). 

Claim 17, Bryan in view of Ishii, in view of Hermann, in view of Luk further teaches:
The support comprises an adjustable portion disposed between the second end and the base, the adjustable portion configured to allow for adjusting one or more of a size and a shape of the beacon thereby adjusting a position of the light source relative to the base (Luk, Fig. 13, Paragraphs ). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (U.S. 2004/0114557 A1) in view of Ishii et al. (U.S. 2005/0251411 A1), in view of Hermann et al. (U.S. 2011/0137447 A1), in view of Patel et al. (U.S. 2009/0179752 A1).

Claim 18, Bryan in view of Ishii, in view of Hermann does not specifically teach:
The audio notification comprises human speech.
Patel teaches:
The audio notification comprises human speech (Patel, Paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the audio signal as taught by Bryan in view of Ishii, in view of Hermann by integrating the teaching of speech or a pre-recorded message as taught by Patel.
The motivation would be to provide a human-perceptible audio notification that may be heard by the user (see Patel, Paragraph [0034]).

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.  It is further noted that Applicant’s amendments to claims 1 and 11 required a new grounds of rejection.
In response to the Applicant’s argument that the cited prior art does not teach that the status data and the correspondence rules are dynamic, the Examiner respectfully disagrees.  The status data, as taught by Bryan, includes data from sensors 130 (see Bryan, Paragraph [0077]), which are gathered from external or internal devices.  Thus, the data gathered by sensors 130 is at least partially dynamic because the data may be from an external or internal device.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683